IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KYLE GRAY,                              NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2232

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 16, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Kyle Gray, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the January 14, 2016, order denying

motion to correct illegal sentence in Gadsden County Circuit Court case number 2007-

CFA-00573. Upon issuance of mandate in this cause, a copy of this opinion shall be

provided to the clerk of the circuit court for treatment as the notice of appeal.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.